COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Michael Anthony Danna v. The State of Texas

Appellate case number:    01-19-00416-CR

Trial court case number: 2155287

Trial court:              County Criminal Court at Law No. 3 of Harris County

      Appellant’s motion for extension of time to file his brief is granted. Appellant’s brief is
due April 24, 2020. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss______________
                             Acting individually


Date: March 17, 2020